United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT, Drakesboro, KY,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0087
Issued: August 16, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On October 9, 2019 appellant sought appeal from a purported September 20, 2019
decision of the Office of Workers’ Compensation Programs (OWCP). The Board assigned
Docket No. 20-0087.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse OWCP decisions issued under the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3. This jurisdiction encompasses any final
decision issued by OWCP within 180 days of the date appellant filed his appeal.2 The case
record as transmitted to the Board does not contain a final adverse decision dated
September 20, 2019. The last OWCP decision of record was a July 1, 2016 decision of OWCP.3
As there is no final adverse decision issued by OWCP over which the Board may properly
exercise jurisdiction, the Board concludes that the appeal docketed as No. 20-0087 must be
dismissed. Accordingly,
1

5 U.S.C. § 8101 et seq.

2

20 C.F.R. § 501.3(e).

3

Docket No. 16-1533 (issued March 15, 2018).

IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-0087 is dismissed.
Issued: August 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

2

